Porter, J.
(dissenting) : The circumstances under which the bodies of the wife and children of John Schneck were found indicate to my mind that the injured wife took the lives of her children and then killed herself. From the evidence offered by the state it seems extremely improbable that any person entered or left the house during the night. There is nothing in the evidence or circumstances of the case indicating a motive for the crime charged either as to Frank Schneck or as to Mrs. Stewart. Schneck’s wife and children had never interfered with and furnished no obstacle to the continuance of the relations existing between Schneck and Mrs. Stewart. The entire evidence leaves so much doubt as to the defendant’s guilt that a new trial should be ordered.
Mr. Justice Smith and Mr. Justice West concur in this dissent.